Citation Nr: 1138735	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), major depressive disorder, dysthymia, and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to January 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied, in pertinent part, the Veteran's claim seeking service connection for "depression."  The case is presently under the jurisdiction of the RO in Nashville, Tennessee.

The Veteran provided testimony at a Travel Board hearing conducted at the RO by the undersigned in July 2009.  A transcript of this hearing has been associated with the claims folder.  

The Board remanded the claim in August 2009 so that additional development of the evidence could be conducted.  

The Board denied the claim in November 2010, and the Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court vacated the November 2010 Board decision and remanded the matter to the Board for development consistent with the parties' June 2011 Joint Motion for Remand (Joint Motion).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The appellant claims that he has an acquired psychiatric disorder which had its onset during service or is otherwise related to his active service.  

The factual background concerning this claim was presented in great detail in the Board's August 2009 remand, as well as in its November 2010 decision.  The Board, in November 2010, in denying the Veteran's service connection claim, determined that the competent and other medical evidence of record did not reflect a diagnosed acquired psychiatric disorder for which service connection could be granted.  

The Board pointed out in its November 2010 decision - at which time the issue on appeal was characterized as entitlement to service connection for "an acquired psychiatric disorder other than posttraumatic [sic] stress disorder (PTSD), to include major depressive disorder, dysthymia and adjustment disorder" -- that VA and other treatment records within the Veteran's claims file contain diagnoses of dysthymia, major depressive disorder, adjustment disorder, alcohol dependence, polysubstance abuse and personality disorders.  See e.g., VA treatment records dated in April 2001, September 2003, May 2005, December 2006, December 2007, and February 2008.  

In November 2010, the Board also discussed VA psychiatric examination findings, concerning a March 2010 examination.  It was noted that the March 2010 VA examiner outlined the Veteran's personal and extensive medical history in great detail.  Ultimately, the March 2010 VA examiner provided diagnoses of PTSD from childhood abuse, alcohol dependence, in partial remission, borderline personality disorder and prominent features of antisocial personality disorder.  While the Veteran's medical record shows repeated diagnoses of major depressive disorder, amongst other psychiatric disorders, and while the March 2010 VA examiner noted this continuing diagnosis, he also opined that the Veteran did not, in fact, have major depressive disorder.  Specifically, the March 2010 VA examiner explained that the Veteran's demonstrated symptomatology was not characteristic of major depression, but rather of "[I]ntense anger, affective instability with reactivity of mood and intense episodic dysphoria which along with substance-induced depression has lead to the repeated diagnoses of 'major depression.'"  In essence, the March 2010 VA examiner opined that the Veteran's psychiatric symptomatology, previously misdiagnosed as major depressive disorder, was caused by the Veteran self-medicating with drugs and alcohol in order to "numb" himself from the symptomatology associated with his personality disorders.

Also as part of the Board's November 2010 decision, in the INTRODUCTION section, the Board acknowledged the  recent ruling of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  The Board noted, however, that in the Veteran's case, all medical evidence of record indicated the Veteran's diagnosis with PTSD was related to childhood stressors and not military service.  The Board also pointed out that the Veteran did not contend his diagnosis was in any way related to his military service.  Accordingly, in November 2010 the Board determined that this diagnosis did not reasonably encompass PTSD and limited the present issue to the Veteran's claim for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, dysthymia and adjustment disorder.

As noted, in June 2011 the Court ordered compliance with the June 2011 Joint Motion of the parties in this case.  The parties agreed that, in its November 2010 decision, the Board "improperly narrowed its scope of Appellant's claim where it failed to adequately consider all psychiatric disabilities, to include PTSD.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009)."  See page three of Joint Motion.

The Joint Motion went on to, in essence, observe that the Board in November 2010 determined, as indicated above, that as the Veteran's PTSD was found to have been related to childhood stressors and not to his military service, that aspect of the claim would not be addressed.  Id.  See pages three and four of Joint Motion.  The Joint Motion added that the Board's reasoning was flawed for at least two reasons:  it improperly narrowed the holding of Clemons, and also ignored favorable evidence of record.  The Board was noted to have "erred when it failed to weigh and assess the nature of the current psychiatric disorder, to include PTSD, when determining the breadth of the claim, as required consistent with the Court's decision in Clemons."  See page four of Joint Motion.

The Joint Motion added, at page four, that

      While the evidence shows the Appellant's PTSD is attributed to childhood abuse and appears to have predated his military service, it is conceivable that Appellant's psychiatric condition may have worsened during service.  In fact, Appellant specifically contends [see October 2010 Appellant's Post-Remand Brief] that the March 2010 VA examiner should have provided an opinion as to whether his PTSD was aggravated during service.  The Board's failure to consider the breadth of the service-connection claim as one for a psychiatric disorder, to include PTSD, requires remand.  Clemons, 23 Vet.App. at 6.

Therefore, VA did not adequately assist Appellant in the development of his claim and his claim should be remanded in order so that VA can afford the Veteran another examination.  38 C.F.R. § 3.159(4).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  The Veteran in this case is not alleging that he engaged in combat with the enemy.

The Board notes that a denial of service connection for PTSD because of an unconfirmed stressor is improper unless the veteran has failed to provide the basic information required to conduct research, or the U.S. Army and Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  If the JSRRC, NARA, or the Marine Corps requests a more specific description of the stressor in question, the veteran should immediately be asked to provide the necessary information.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  The Veteran has yet to be afforded an opportunity, concerning a claim seeking service connection for PTSD, to supply VA with information pertaining to the occurrence of stressors.  Therefore, on remand, the RO/AMC should attempt to verify the Veteran's alleged in-service stressors.

To this end, VA has a duty to provide a summary of his stressor statement to the JSRRC, and ask JSRRC to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  However, the Veteran also must detail specific information about his claimed stressors (to include exact time frames during which these claimed stressors occurred) to facilitate the verification process.

The Board also observes that under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls to the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227 (emphasis added).  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153) (emphasis added).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should send the Veteran a letter explaining, pursuant to 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, dysthymia, and adjustment disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, and specifically concerning the aspect of his claim pertaining to entitlement to service connection for PTSD in terms of 38 C.F.R. §§ 3.304(f) and 4.125(a), and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The AMC/RO should take appropriate steps to contact the Veteran -- regarding the PTSD aspect of his current service connection claim -- in order to obtain information or other specific details concerning the specific circumstances of any claimed service stressor.  This additional information should include any names or unit designations, dates and locations concerning the claimed stressors.  The Veteran also should be informed that he may provide other evidence to support his assertions.

3.  The AMC/RO, after waiting an appropriate time period for the Veteran to respond, and even if the Veteran does not respond, should prepare a summary report of the Veteran's claimed stressors.  See attachment to the April 2008 substantive appeal (VA Form 9).  This report should detail the nature of any stressor, if any, which it has determined is corroborated by credible supporting evidence as having occurred.  If no stressor has been verified, the AMC/RO should so state in its report.  This report is then to be added to the claims folder.


4.  The AMC/RO should provide JSRCC with the summary of the Veteran's stressors prepared in conjunction with #3 above.  JSRCC should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.

5.  Thereafter, the AMC/RO should arrange for the Veteran to be scheduled for a VA examination in connection with his claim.  If a psychiatrist is not available to conduct the examination, an examination by a mental health professional qualified to conduct such an examination should be arranged.

The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, provide a diagnosis of any psychiatric disorders that are present, including PTSD.  If it is not possible to provide a specific diagnosis, so state.

b.  If a psychiatric disorder is found, state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that it is etiologically related to or began during the Veteran's active military service (February 1977 to January 1984), as opposed to its being due to some other factor or factors.



c.  If PTSD is found, state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's PTSD is the result of a verified stressful event(s) that the Veteran experienced during his active service, as opposed to its being due to some other factor or factors.  

d)  If PTSD is found, the examiner should opine as to whether or not the PTSD pre-existed the Veteran's active military service.  If so, the examiner should supply an opinion as to whether there is clear and unmistakable evidence that the Veteran's PTSD, which preexisted service, did not increase in disability beyond natural progression during service.  

e)  If the Veteran's pre-existing PTSD increased in severity during the Veteran's period of active service, the examiner should opine whether is there a 50 percent probability or greater that such increase was due to the natural progression of the disability, or if not, due to aggravation of the disability in service?

Note:  "Aggravation" of a pre-existing disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare- ups of symptomatology.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  The AMC/RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

8.  Following any other indicated development, the AMC/RO should readjudicate the appealed issue, now characterized as entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), major depressive disorder, dysthymia, and adjustment disorder, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process, as well as to ensure compliance with the directives of the June 2011 Joint Motion.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

